NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          MAR 15 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

ROBERT LEE JENKINS, JR.,                         No. 10-55928

               Plaintiff - Appellant,            D.C. No. 2:09-cv-03891-ODW-
                                                 RNB
    v.

CORTEZ, Third Watch Lieutenant,                  MEMORANDUM *
individual,

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

      Robert Lee Jenkins, Jr., a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo, Cook v. Brewer, 649 F.3d 915, 917 (9th Cir. 2011) (per curiam),

and we affirm.

         The district court properly dismissed the retaliation claims because the

complaint failed to allege facts sufficient to show that Cortez was involved in any

actions that were motivated by retaliation. See Taylor v. List, 880 F.2d 1040, 1045

(9th Cir. 1989) (no respondeat superior liability under § 1983; a plaintiff must

show the defendant’s personal involvement in alleged violations); Rhodes v.

Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (prisoner must demonstrate that

the purported adverse action did not reasonably advance a legitimate correctional

goal).

         The district court properly dismissed the due process claim because Jenkins

failed to allege facts sufficient to show that a protected liberty interest was at stake.

See Serrano v. Francis, 345 F.3d 1071, 1078 (9th Cir. 2003) (due process

protections “adhere only when the disciplinary action implicates a protected liberty

interest in some unexpected [manner] or imposes an atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life” (citation

and internal quotation marks omitted)).




                                            2                                       10-55928
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Jenkins’ remaining contentions are unpersuasive.

      AFFIRMED.




                                          3                                    10-55928